DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the informalities.
The Brief Description of the Drawings on page 14 of the originally-filed specification fails to refer to the individual drawings of FIGS. 6(a), 6(b), and 6(c).
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of informalities.
Claim 3 recites the phrase:  “the air layers are formed between the inorganic particles adjacent to each other and has a volume ratio of 65% or less”.  It is believed that this phrase was intended to recite:  “the air layers are formed between the inorganic particles adjacent to each other and have a volume ratio of 65% or less”.
Claim 3 recites the phrase:  “and a volume ratio of 5-95%”.  It is believed that this phrase was intended to recite:  “and has a volume ratio of 5-95%”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsui et al., US 2005/0105194.
Regarding Claim 1, Matsui discloses:  A lens unit in which:
a plurality of lenses are arranged side by side with optical axes thereof aligned with each other (lenses L1-L4 are arranged side by side with their optical axes in alignment with each other; FIGS. 1, 3, 5, 7, 9, 11, 13, 15, 18 of Matsui);
wherein the lenses include glass lens and resin lens (a first lens may comprise a glass material, whereas second, third, and fourth lenses may comprise a plastic material; paragraphs [0072], [0075], [0120], [0123], [0126] of Matsui);
and a lens closest to an object is a glass lens (a first lens may comprise a glass material, whereas second, third, and fourth lenses may comprise a plastic material, and wherein the first lens, the second lens, the third lens and the fourth lens are arranged from an object side of the image pickup lens in this order; Abstract and paragraphs [0007], [0028], [0083] of Matsui);
while resin lenses accommodated inside a lens barrel, except for the glass lens, are each provided with a high temperature resistant reflection preventing film (the lenses of Matsui are part of a digital still camera or digital video camera and are the Examiner notes that a term such as “high” in “high temperature resistant” is a relative term which the Examiner may broadly interpret to include “room temperature”, in which it is presumed that the lenses of Matsui can function and do not deteriorate [compare the language of Claim 1 to the language of Claim 2]).

Regarding Claim 5, Matsui discloses:  wherein only the lens closest to the object is a glass lens, and all the remaining lenses are resin lenses (in order from an object side, the first lens may comprise a glass material, whereas the second, third, and fourth lenses may comprise a plastic material; Abstract and paragraphs [0007], [0028], [0072], [0075], [0083], [0120], [0123], [0126] of Matsui).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Kamura et al., US 2009/0141357.
Regarding Claim 2, Matsui does not appear to disclose:  wherein the high temperature resistant reflection preventing film of each resin lens has a heat resistance of 125.degree. C. or higher.
Kamura is related to Matsui with respect to anti-reflection film for plastic [polymer] lens.
Kamura teaches:  wherein the high temperature resistant reflection preventing film of each resin lens has a heat resistance of 125.degree. C. or higher
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the 125 degree C resistant anti-reflective film of Kamura for the reflection preventing films of Matsui because such film having two metal oxide layers of same metal but differing oxygen content adjacent to each other results in successfully cancelling out the tensile stress and compressive stress caused by thermal expansion, and reduces the likelihood of cracking, as taught in paragraphs [0031], [0032], [0057] of Kamura.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Nagano, JP 2012-215505 A (cited in the IDS of 10/9/2020; citations are to the English translation provided by Applicant on 10/9/2020).
Regarding Claim 3, as best understood, Matsui does not appear to disclose:
wherein the high temperature resistant reflection preventing film comprises a plurality of inorganic particles, air layers, and one of organic compound, inorganic compound, and inorganic polymer;
the inorganic particles have a volume ratio of 5-74% in the high temperature resistant reflection preventing film;
the air layers are formed between the inorganic particles adjacent to each other and has a volume ratio of 65% or less;
each of the organic compound, inorganic compound, and inorganic polymer:
is formed by binding together the inorganic particles or the inorganic particles and the air layers;
has a lower Young's modulus than the inorganic particles; and
a volume ratio of 5-95%.
Nagano is related to Matsui with respect to antireflective films for lens.
Nagano teaches:
wherein the high temperature resistant reflection preventing film comprises a plurality of inorganic particles, air layers, and one of organic compound, inorganic compound, and inorganic polymer (anti-reflective film 20 formed on optical member [lens] 10 may comprise a plurality of inorganic particles 21, an air layer, and a binder 22 which may be an organic compound or an inorganic compound; see “SOLUTION” on page 1 and paragraphs [0026], [0027] and FIGS. 1-3, 7 of Nagano);
the inorganic particles have a volume ratio of 5-74% in the high temperature resistant reflection preventing film (volume fraction of the inorganic particles is 5 to 74%; page 1 of Nagano);
the air layers are formed between the inorganic particles adjacent to each other and has a volume ratio of 65% or less (volume fraction of the air layer is 0 to 65%; page 1 of Nagano);
each of the organic compound, inorganic compound, and inorganic polymer:
is formed by binding together the inorganic particles or the inorganic particles and the air layers (air layer 23 is formed between adjacent inorganic particles within binder 22; page 1 and paragraph [0043] of Nagano);
has a lower Young's modulus than the inorganic particles (binder 22 has a Young’s modulus lower than the inorganic particles; page 1 of Nagano); and
a volume ratio of 5-95% (volume fraction of binder 22 is 5 to 95%; page 1 of Nagano).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the anti-reflective film of Nagano for the lens of Matsui because such chemical and physical composition of anti-reflective film has high strength and .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Takane et al., US 2011/0195239 (cited in the IDS of 10/9/2020).
Regarding Claim 4, Matsui does not appear to disclose:  wherein the high temperature resistant reflection preventing film comprises a fine particle-laminated thin film having voids, while the fine particle-laminated thin film itself is formed by alternately adsorbing electrolyte polymer and the fine particles on to the lenses in a laminated state.
Takane is related to Matsui with respect to lenses having anti-reflective film.
Takane teaches:  wherein the high temperature resistant reflection preventing film comprises a fine particle-laminated thin film having voids, while the fine particle-laminated thin film itself is formed by alternately adsorbing electrolyte polymer and the fine particles on to the lenses in a laminated state (microparticle-laminated thin film with voids formed on a plastic substrate [plastic lens] having a coefficient of thermal expansion of 50 to 350 (ppm/K), and is characterized in that the microparticle-laminated thin film is attached such that an electrolyte polymer and microparticles are alternately adsorbed and are in contact with an alcoholic silica sol product, and thereby the plastic substrate are bonded with the microparticles, and the microparticles are bonded with one another; Abstract and paragraphs [0063], [0376]-[0381] and Claim 20 of Takane).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the fine particle-laminated film of Takane for the reflection preventing films of Matsui because such film enables excellent adhesion to the substrate [lens], is conformal to the substrate [lens], and is resistant to thermal expansion, as taught in paragraphs [0067], [0129]-[0137] of Takane.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Osawa et al., US 2012/0243077.
Regarding Claim 6, Matsui discloses:  wherein the resin lenses include a combined lens in which a plurality of the resin lenses are bonded to each other (plastic lenses L2 and L3 may be bonded to each other; FIG. 9 of Matsui).
Matsui does not appear to disclose:  the high temperature resistant reflection preventing film is provided only on an outer surface of the combined lens, not provided between the bonded resin lenses.
Osawa is related to Matsui with respect to lenses for camera.
Osawa teaches:  the high temperature resistant reflection preventing film is provided only on an outer surface of the combined lens, not provided between the bonded resin lenses (combined lens 70D employs an infrared absorbing layer 72 as an adhesive between the bonded lenses 71A, 71B [inner surfaces] and employs antireflection film 73 on only the outer surfaces; paragraphs [0237], [0259] and FIG. 10 of Osawa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the reflection preventing film arrangement of Osawa for the combined lens [bonded lenses] of Matsui because such arrangement obviates the need for a near infrared cut filter disposed separately (e.g., the IRCF in FIG. 9 of Matsui), thereby achieving downsizing, reduction in thickness, and reduction in the cost of the imaging device, as taught in paragraph [0259] of Osawa.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Xu et al., CN 2061164672 U (published May 10, 2017; citations are to the English translation provided herewith).
Regarding Claims 7 and 8, Matsui does not appear to disclose:  wherein an ultra-hard film is applied to the glass lens closest to the object, and wherein the ultra-hard film of the glass lens has a Mohs hardness of 8 or more.
Xu is related to Matsui with respect to lenses for camera.
Xu teaches:  wherein an ultra-hard film is applied to the glass lens closest to the object, and wherein the ultra-hard film of the glass lens has a Mohs hardness of 8 or more (sapphire glass lens structure having Mohs hardness of 9; paragraph [0022] of Xu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the high hardness structure of Xu for the glass lens of Matsui, because such arrangement provides suitable scratch resistance and also resistance to wind, sand, and rain erosion, as taught in paragraph [0022] of Xu.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Hirata et al., US 2006/0158748.
Regarding Claims 9 and 10, Matsui does not appear to disclose:  wherein when viewed from the optical axis direction, the lens barrel has an inner peripheral surface that is in point contact with the resin lenses on which the high temperature resistant reflection preventing films have been formed, and wherein the inner peripheral surface of the lens barrel has a polygonal shape.
Hirata is related to Matsui with respect to lenses for camera.
Hirata teaches:  wherein when viewed from the optical axis direction, the lens barrel has an inner peripheral surface that is in point contact with the resin lenses on which the high temperature resistant reflection preventing films have been formed, and wherein the inner peripheral surface of the lens barrel has a polygonal shape (lens barrel having an octagonal or more complex polygonal inner surface in such a way that the outer peripheral surfaces of the lenses are press contacted to the inner surface of the polygonal shape; Abstract and paragraphs [0010], [0023], [0026], [0031] of Hirata).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the polygonal lens barrel having lens point contact of Hirata for the device of Matsui, because such arrangement serves to suppress the deviation of the optical axis, as taught in paragraphs [0023]-[0027], [0031] of Hirata.

Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872